Citation Nr: 1216075	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO. 08-15 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for right finger or hand injury residuals. 

2. Entitlement to service connection for a low back disability, including as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran was a Member of the Louisiana Army National Guard, with Active Duty for Training (ACDUTRA) from June 1991 to October 1991. He was called up and served on active duty from March 2004 to February 2005, including deployment to Afghanistan.
 
The appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, granting service connection for a left knee disability but denying service connection for a low back disability. 

The appeal also arises from a December 2006 RO rating action in pertinent part denying service connection for right finger or hand injury residuals, characterized in that decision as traumatic synovitis of the metacarpophalangeal joint of the right index finger. The RO then noted that the Veteran had characterized the claim as one for service connection for chronic right hand pain, and the Board notes that there is presented in the case, including as supported by examination findings, the question whether a broader disability of the right hand is implicated as a result of in-service hand trauma. The Board has accordingly more broadly characterized the claimed disability as right finger or hand injury residuals. 
 
The issue of timeliness of submission of a substantive appeal to perfect an appeal of a claim for service connection for a left shoulder disorder (characterized by the RO as a left rotator cuff tear) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action under 38 C.F.R. § 19.34 (2011). Governing regulation provides that if, within the AOJ, there is a question as to the timely filing of a substantive appeal, the procedures for an administrative appeal must be followed. 38 C.F.R. § 19.33 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he developed a low back disability secondary to his service-connected right knee disorder, or alternatively that his low back disability developed as a result of a spinal anesthesia administered when right knee surgery was performed in service in November 2004, or alternatively that a low back disability is causally related to injury resulting in service, including when he fell down stairs in service and also injured his knee. 

The Veteran is competent to address symptoms of disability, including asserted symptoms of ongoing disability of the back from service. Such assertions may serve to support the claim, and, as in this case, lead to the necessity to obtain a VA examination addressing the asserted disability and its etiology. See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology"). As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the following low threshold requirements: there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was afforded a VA joints examination for compensation purposes in December 2008 and that examiner observed an antalgic gait with poor propulsion, but did not find instability in either knee. The examiner did not address a low back disability. The Board believes that remand is in order for a VA examination addressing the Veteran's claimed low back disability and etiology questions, based on asserted causal theories indicating a possible link between documented events or disabilities originating in service and the Veteran's claimed low back disability. 38 C.F.R. § 3.159(c)(4) (2011). 

The Veteran's post-service examination and treatment records reflect that the Veteran worked for the Post Office as a walking mail carrier, and that he suffered from difficulties with his left shoulder associated with these duties including with use of a mail bag weighing upon that shoulder. There is thus presented the possibility that work post service as a walking mail carrier carrying a heavy bag with mal-distribution of weight on one soldier walking long distances every day may have played a role in development of any current low back disability. Such a potential intercurrent cause of any current low back disability should be addressed upon remand by the VA examiner addressing the low back disability. 

Regarding the Veteran's claimed residuals of right hand injury, the Veteran's service records reflect that in April 2004 while engaged in house-to-house searches, the Veteran's right hand was caught in a door when a fellow soldier fell backward into the door. The Veteran complained of persistent pain following the injury, and was seen for treatment on multiple occasions. When seen in June 2004 he complained of chronic pain which was noted to be localized to the metacarpophalangeal joint of the right middle finger. The Veteran's motor pool duties were noted to be hindered by the injury. A bone scan of the hand was accordingly obtained in June 2004, and this produced findings consistent with diffuse reactive changes throughout the bones and soft tissues of the right hand, wrist, and distal ulna/radius consistent with a stress fracture injury, with injury signals most prominent in the interphalangeal and metacarpophalangeal joints of the right middle finger. An "asymmetric focal abnormality" at the middle finger metacarpal was identified as evidence of "actual fracture" of that bone, as distinguished from mere stress fracture. A follow up treatment in July 2004 noted the Veteran's complaint that the site of injury "throbs a lot" despite the Veteran wearing a splint and reporting taking 24-hour medication. He reported persistent pain despite continued use of splint at the end of July, but at the beginning of August 2004 he was noted to have no complaint of pain. 

Remand of the right finger or hand injury residuals is required based on inadequacy of a VA examination obtained addressing the claimed disability in August 2007. While the examiner noted the Veteran's self-reported history of disability, no claims file was made available to the examiner for review and the examiner also provided no opinion of etiology of the Veteran's current right hand disability, which included some decreased movement, with inability to touch index and middle fingers to palm, and decreased strength for pushing, pulling, and twisting of the right hand, as well as increased dexterity for twisting and writing. The examiner diagnosed a strain of the right index, middle, and ring fingers. 

The claims file lacks treatment records post service showing complaint or treatment of difficulty with the right hand in the years immediately following service. There may be additional records that may be obtained, and any additional records which may reflect continuity of symptoms following service should accordingly be requested upon remand. Efforts should be made to obtained post-service records of treatment or of documented disability. This should include records obtained via the Post Office, based on the Veteran's report upon examination of right hand difficulties impairing his work for the Post Office. 

The RO in this case denied the Veteran's right finger or hand injury residuals claim based on evidence not supporting current disability as found upon August 2007 examination being a residual of in-service injury. The Board at present finds insufficient evidence both for and against that etiology related to service, necessitating remand for an examination and medical opinion

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran updated 38 C.F.R. § 3.159(b) notice, to inform him of the evidence necessary to substantiate the claim for service connection including as secondary to service-connected disability. Request that he provide a detailed statement informing of the current status and symptoms of each of his claimed disabilities, and how he believes they may have begun in service, how they may have been aggravated in service, or how they may be related to service. Also ask him to provide additional information or evidence regarding any testing or treatment received for his claimed disabilities the subject of this remand. Afford him the opportunity to further address these claims. Any responses and evidence received should be associated with the claims file, and any indicated development should be undertaken. 

2. Obtain and associate with the claims file VA records of treatment to the extent not yet already obtained and associated with the claims file. Also obtain any unobtained private treatment records, with the Veteran's authorization and assistance, as appropriate. 

3. Also with the Veteran's assistance, obtain from the Veteran's Post Office employer any records regarding impairments in functioning interfering with his work, to include determinations of special accommodation to which the Veteran was entitled based on disability, and any examination or treatment records, including any occupational or physical therapy records. 

4. Thereafter, afford the Veteran an examination by a specialist in disorders of the musculoskeletal system to address the nature and etiology of claimed residuals of crush injury to the right hand, and to address nature and etiology of claimed low back disability. The claims file must be made available to the examiner for review before the examination. In addressing the questions below, the examiner's opinion must be informed by a review of the Veteran's medical history and findings as documented in service and post-service records, as well as upon any prior examinations or treatments. To the extent credible and medically supportable, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of severity or etiology. Any tests or studies necessary to answer the questions below should be conducted. The examiner should do the following: 

a. The examiner is advised that the current examination is required for the claimed low back disability because the Veteran has asserted a low back disability originating in service and no examination has been afforded to address the claimed disability. The examiner is also advised that examination is required for the claimed right finger or hand injury residuals because the prior examination in August 2007 was not benefitted by review of the claims file, and because that prior examiner did not provide an opinion of etiology of current right hand disability or an opinion as to any current residuals of in-service right hand injury. 

b. The examiner should separately identify any current disorders of low back to include any degenerative joint disease and degenerative disk disease, and any current disorders of the right hand. 

c. Separately for any identified current disorder of the low back and right hand, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disorder developed in service or is otherwise causally related to service. 

For any low back disorder, also address whether it is at least as likely as not that the disorder was either caused or aggravated (permanently increased in severity) by the Veteran's service-connected right knee disability. 

For any right hand or finger disorder, the examiner should also carefully review the record for evidence of other incidents occupational activities in civilian like that may have caused or otherwise precipitated a current right finger or hand disability. The examiner should also carefully review the record for other potential causes of right finger or hand disability. 

For any right hand or finger disorder, address the Veteran's injury to the right hand in service in April 2004, as documented in service treatment records, and whether it is at least as likely as not that a current right hand or right finger disorder is causally related to that in-service injury. 

d. A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

5. Thereafter, readjudicate the remanded claims de novo. If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).



